DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional Application No. 62/714,800 filed August 6, 2018.

Status of Claims 
Claims 1-20, filed August 6, 2019, are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant lack of an Information Disclosure Statement submission. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removable tip cap at the cartridge's proximal end” of claim 9 and “flow control valve at the cartridge's proximal end” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claim 2 and 15 objected to because of the following informalities:  
Claim 2 recites “toward a user’s sphenopalatine ganglion”, ln 2 should read --toward the user’s sphenopalatine ganglion--;
  Claim 15 recites “a second dose of the drug to the user comprising: comprising: introducing the shaft”, ln 1-2 should read -- a second dose of the drug to the user comprising: introducing the shaft--;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1, and claims 2-20 by dependency, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “a shaft connected to the bulb and extending into the user's nasal passage with a length sufficient for the shaft to deliver through an aperture”, ln 12-14 which explicitly requires the user’s nasal passage to define the shaft.  Specifically, the claims requires the user’s nasal passage to define the length of the shaft. Therefore, claim 1 is directed to a human organism. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein the cartridge further comprises a removable tip cap at the cartridge's proximal end.”, ln 1-2 while, Claim 1 recites the cartridge as “having a proximal end with a second connecting means”, ln 3 and  the rear case section as “having a proximal end with a third connecting means for connecting to the second connecting means of the cartridge,”, ln 6-7 thereby indicating that the proximal end of the cartridge is connected to the proximal end of the rear case section.  Applicant’s specification specifically recites “the term proximal is meant to refer to the portion or end closest to the person holding the system 20.” (¶ 020) and recites primal end of the cartridge as being connected to the nozzle and having a tip cap or a flow control valve (¶ 022). Thus, the claimed proximal end of the cartridge is the specifications distal end of the cartridge.  Therefore, Applicant’s specification fail to provide support for the removable tip cap being at the cartridge's proximal end, as recited in claim 9. 
Claim 10 recites “wherein the cartridge further comprises a flow control valve at the cartridge's proximal end.”, ln 1-2 while, Claim 1 recites the cartridge as “having a proximal end with a second connecting means”, ln 3 and  the rear case section as “having a proximal end with a third connecting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Pub. No. 2018/0256867) in view of Chanoch (U.S. Patent No. 5,582,598).
Regarding Claim 1, Levin discloses a intranasally delivery device for delivering a drug to a user in need thereof (Abstract; 100; Fig. 1A-13B) comprising: a housing (102; Fig. 1A-13B) for holding a drug (¶ 0037) and a nozzle (104, 110, 120; Fig. 1A-13B) being hollow (¶¶ 0037-0042; Fig. 3, 7B) and connected to the housing (Claim 1; ¶ 0038) and allowing passage of the drug from the housing into the nozzle, a bulb (120; Fig. 1A-2) at the distal end of the nozzle for fitting against the user's nostril (Fig. 1A-2; ¶¶ 0038, 0057), and a shaft (104, 110, 1200, 1300; Fig. 1A-
Levin does not specifically disclose the intranasally delivery device wherein the housing comprises a cartridge for holding a drug having a distal end with a first connecting means, having a proximal end with a second connecting means, and containing within a stopper, b. a rear case section having an operating means for activating the stopper within the cartridge, having a proximal end with a third connecting means for connecting to the second connecting means of the cartridge, and having a distal end comprising an activator means for activating the operating means, and the nozzle having a distal end with a fourth connecting means for connecting to the first connecting means of the cartridge and allowing passage of the drug from the cartridge into the nozzle.
Chanoch teaches medication delivery device comprising a cartridge (14; Fig. 1) for holding a drug (col 6, ln 15-21) having a distal end (20; Fig. 1) with a first connecting means (A, Fig. A annotated below), having a proximal end (18; Fig. 1) with a second connecting means (at B, Fig. A annotated below; col 4, ln 27-31; Examiner notes: Chanoch discloses the second connecting means as threads), and containing within a stopper (118; Fig. 1), a rear case section (12; Fig. 1-2) having an operating means (88; Fig. 1-2) for activating the stopper within the cartridge (col 6, ln 13 to col 7, ln 10), having a proximal end (26; Fig. 1-2) with a third connecting means (30; Fig. 1-2) for connecting to the second connecting means of the cartridge (col 4, ln 27-31; Examiner notes: Chanoch discloses the second connecting means threadedly connected to the third connecting means), and having a distal end (24; Fig. 1-2) comprising an activator means (76; Fig. 1-2) for activating the operating means (col 5, ln 40-44; col 6, ln 13 to col 7, ln 10); and a nozzle (16; Fig. 1) being hollow (Fig. 1; col 4, ln 15-20) and having a distal end (C, Fig. A annotated below) with a fourth connecting means (at C, Fig. A annotated below) 

    PNG
    media_image1.png
    509
    829
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Chanoch.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the housing of Levin to comprise the cartridge for holding the drug having the distal end with the first connecting means, having the proximal end with the second connecting means, and containing within the stopper, the rear case section having the operating means for activating the stopper within the cartridge, having the proximal end with the third connecting means for connecting to the second connecting means of the cartridge, and having the distal end comprising the activator means for activating the operating means, and the nozzle having the distal end with the fourth connecting means for connecting to the first 
Regarding Claim 2, the modified device of Levin discloses the intranasally delivery device wherein the shaft of the nozzle further comprises a plurality of apertures (See Levin: 500; Fig. 5A-5C) for dispersing the drug toward a user's sphenopalatine ganglion (See Levin: ¶¶ 0005, 0008, 0041-0042, 0084; Abstract).
Regarding Claim 3, the modified device of Levin discloses the intranasally delivery device wherein the shaft of the nozzle is configured to deliver the drug towards the user's sphenopalatine ganglion at least one of laterally, superiorly, anteriorly, and any combination of laterally, superiorly, or anteriorly [See Levin: ¶¶ 0005, 0008, 0041-0042, 0084; Abstract; Examiner notes: the modified device of Levin discloses using a dispenser (See Levin: 500; Fig. 5A-5C) and a spray head (See Levin: 300; Fig. 3) that may have a plurality of openings or perforations or be a porous or a semi-porous membrane that increases the surface area the drug is delivered to and configured to have a spray pattern that can direct a liquid to a specific location or have multiple openings for a wider spray pattern, respectively, including the surround area around the sphenopalatine ganglion (i.e. laterally, superiorly, or anteriorly to the sphenopalatine ganglion).].
Regarding Claim 4, the modified device of Levin discloses the intranasally delivery device wherein the shaft of the nozzle is contoured such that it is configured to be complementary in shape to an interior of a human nostril (See Levin: Fig. 1A-13B).
Regarding Claim 5, the modified device of Levin discloses the intranasally delivery device wherein the rear case section further comprises a means for selecting a dosage amount of the drug (See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10).
Regarding Claim 6, the modified device of Levin discloses the intranasally delivery device wherein the cartridge configured to contain at least two doses of the drug [See Chanoch: 
Regarding Claim 7, the modified device of Levin discloses the intranasally delivery device wherein the operating means for activating the stopper within the cartridge further comprises a means for delivering a first half of the drug contained in the cartridge [See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10; Examiner notes: the modified device of Levin disclose the cartridge containing 1 to 50 units of medication, and a dosage can be one or more units (See Chanoch: col 6, ln 42-65). As such, the modified device of Levin provides a wider range of dosages for the user to select (See Chanoch: col 6, ln 51-55). Therefore, the dose knob (58; Fig. 1-5) can be set to 25 units as the first half of drug contained in the cartridge, when the cartridge is full].
Regarding Claim 8, the modified device of Levin discloses the intranasally delivery device wherein the operating means for activating the stopper within the cartridge further comprises a means for delivering a second half of the drug contained in the cartridge [See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10; Examiner notes: the modified device of Levin disclose the cartridge containing 1 to 50 units of medication, and a dosage can be one or more units (See Chanoch: col 6, ln 42-65). As such, the modified device of Levin provides a wider range of dosages for the user to select (See Chanoch: col 6, ln 51-55). Therefore, the dose knob (58; Fig. 1-5) can be set to 25 units as the second half of drug contained in the cartridge, when the cartridge is half full].
Regarding Claim 9, the modified device of Levin discloses the intranasally delivery device wherein the cartridge further comprises a removable tip cap (See Chanoch: 130; Fig. 1) at the cartridge's distal end.
Regarding Claim 10, the modified device of Levin wherein the cartridge further comprises a flow control valve (112; Fig. 1) at the cartridge's distal end (col 6, ln 13-21).
Regarding Claim 11, the modified device of Levin discloses the intranasally delivery device wherein the shaft of the nozzle is able to be sized in a custom manner (See Levin: ¶¶ 0037-0045; Examiner notes the modified device of Levin discloses utilizing a specific tip (See Levin: 110, 300, 400, 500, 600, 700; Fig. 1A-7B) that have differing sizes, thus the nozzle is capable of at least being customized by the size of the tip.
Regarding Claim 12, the modified device of Levin discloses the intranasally delivery device wherein the activator means is positioned such that the user may activate the activator means by use of a thumb when grasping the device in a hand (See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10).
Regarding Claim 13, the modified device of Levin discloses the intranasally delivery device wherein the activator means is directed toward the user [See Chanoch: col 5, ln 40-53; col 6, ln 13 to col 7, ln 10; Examiner notes: The limitation “directed toward the user” for the purpose of this Office Action has been interpreted as indicated the activator means is displace or pushed in a proximal direction (as defined by Applicant specification (¶ 020): “the term proximal is meant to refer to the portion or end closest to the person holding the system.”). Thereby, the modified device of Levin discloses the activating of the operating means by the activator means when the activator means is displaced or pushed proximally  in a direction towards the user (i.e. directed toward the user).]. 

Regarding Claim 14, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in a method to deliver a dose of the drug to the user (See Chanoch: col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10) comprising: introducing the shaft of the nozzle into the user's first nasal passage (See Levin: ¶¶ 0054-0057), engaging the bulb with the first nostril of the user (See Levin: ¶¶ 0038, 0057), activating the activator means (See Levin: Claim 18-19; 
Regarding Claim 15, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user further used to deliver a second dose of the drug to the user (See Chanoch: col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10) comprising: introducing the shaft of the nozzle into the user's second nasal passage (See Levin: ¶¶ 0054-0057), engaging the bulb with the second nostril of the user (See Levin: ¶¶ 0038, 0057), activating the activator means (See Levin: Claim 18-19; Abstract, See Chanoch: col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10), and delivering the drug towards the user's sphenopalatine ganglion from the cartridge through the nozzle (See Levin: ¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B).
Regarding Claim 16, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user wherein the drug is delivered towards the user's sphenopalatine ganglion at least one of laterally, superiorly, anteriorly, and any combination of laterally, superiorly, or anteriorly [See Levin: ¶¶ 0005, 0008, 0041-0042, 0084; Abstract; Examiner notes: the modified device of Levin discloses using a dispenser (See Levin: 500; Fig. 5A-5C) and a spray head (300; Fig. 3) that may have a plurality of openings or perforations or be a porous or a semi-porous membrane that increases the surface area the drug is delivered to and is configured to have a spray pattern that can direct a liquid to a specific location or have multiple openings for a wider spray pattern, respectively, including the surround area around the sphenopalatine ganglion (i.e. laterally, superiorly, or anteriorly to the sphenopalatine ganglion).].
Regarding Claim 19, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user wherein the user suffers from a condition selected from the group consisting of sphenopalatine neuralgia, 
Examiner notes: the limitations of claim 19, for the purpose of this Office Action, have been interpreted as further limiting the preamble and recite further intended use of the intranasally delivery device of claim 1, used in the method to deliver the dose of the drug to the user of claim 14. As such, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use does not result in an apparent manipulative difference between the method of claim 19 and the prior art.  Specifically, the modified device of Levin of claim 1, useable in the method to deliver the dose of the drug to the user of claim 14 is capable of being used by a user suffering from one or a combination of conditions listed in claim 19 because nothing specific about the conditions listed in claim 19 prevent the user from explicitly utilizing the modified device of Levin disclosed of claim 1, useable in the method to deliver the dose of the drug to the user of claim 14 (See Levin: ¶¶ 0005, 0008, 0041-0042, 0084; Abstract, See Chanoch: col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10)..
Regarding Claim 20, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user wherein the method results in increased permeability of the drug through a blood brain barrier of the user (See Levin: ¶ 0084). Examiner notes: the Applicant is respectfully advised that it has been held by the courts that where a prior art apparatus and/or method is identical or substantially identical in structure and/or is identical or substantially identical processes, respectively, claimed properties prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified device of Levin of claim 1, used in the method to deliver the dose of the drug to the user of claim 14 discloses all the structural features and preforms the processes of the claimed invention (as detailed above) and was therefore considered to anticipate the cited functional limitations and processes of increased permeability of the drug through a blood brain barrier of the user of claim 20.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Chanoch as applied to claim 14 above, and further in view of Weinzweig et al. (U.S. Pub. No. 2017/0296759; hereinafter: “Weinzweig”).
Regarding Claim 17, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user, shown above. 
The modified device of Levin does not specifically disclose the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user wherein the drug is selected from a group comprising ambucaine, amolanone, amylocalne, benoxinate, betoxycaine, biphenamine, bupivacaine, butacaine, butamben, butanilicicaine, butethamine, butoxycaine, carticaine, cocaethylene, cocaine, cyclomethycaine, dibucaine, dimethisoquin, dimethocaine, diperodon, dyclonine, ecgonidine, ecgonine, ethyl aminobenzoate, ethyl chloride, etidocaine, 3- eucaine, euprocin, fenalcomine, fomocaine, hexylcaine, hydroxyprocaine, hydroxytetracaine, isobutyl p-aminobenzoate, leucinocaine mesylate, levoxadrol, lidocaine, meperidine, mepivacaine, meprylcaine, metabutoxycaine, methyl chloride, myrtecaine, naepaine, octacaine, orthocaine, oxethazaine, parethoxycaine, phenacaine, phenol, a pipecoloxylidide, piperocaine, piridocaine, polidocanol, pramoxine, sameridine, prilocalne, propanocaine, proparacaine, propipocaine, propoxycaine, pseudococaine, pyrrocaine, quinine urea, risocaine, ropivacaine, salicyl alcohol, tetracaine, tolycaine, trimecaine, veratridine, zolamine, and 
Weinzweig teaches a delivery device and method comprising a drug delivered directly to the sphenopalatine ganglion (¶ 0002) wherein the drug is lidocaine (¶ 0002) for the purpose of treating migraine headache (¶ 0002). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Levin and the method to include the drug as being lidocaine as taught by Weinzweig for the purpose of treating migraine headache (¶ 0002).
Regarding claim 18, the modified device of Levin discloses the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user, shown above. 
The modified device of Levin does not specifically disclose the intranasally delivery device of claim 1, useable in the method to deliver the dose of the drug to the user wherein the drug is selected from a group comprising benzocaine, tetracaine, ropivacaine, lidocaine, water, saline, and combinations thereof.
Weinzweig teaches a delivery device and method comprising a drug delivered directly to the sphenopalatine ganglion (¶ 0002) wherein the drug is lidocaine (¶ 0002) for the purpose of treating migraine headache (¶ 0002). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Levin and the method to include the drug as being lidocaine as taught by Weinzweig for the purpose of treating migraine headache (¶ 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785